Exhibit 10.1

 

MAUI LAND & PINEAPPLE COMPANY, INC.
EXECUTIVE SEVERANCE PLAN

 

 

 

INTRODUCTION

 

The purpose of the Maui Land & Pineapple Company, Inc. Executive Severance Plan
(the “Plan”) is to retain key employees and to encourage such employees to use
their best business judgment in managing the affairs of Maui Land & Pineapple
Company, Inc. and its subsidiaries and affiliates (the “Company”). Therefore,
Maui Land & Pineapple Company, Inc. is willing to provide the severance benefits
described below to protect these employees in the event of an involuntary
termination. It is further intended that this Plan will complement other
compensation program components to assure a sound basis upon which the Company
will retain key employees.

 

Article 1
Definitions and Exclusions

 

Whenever used in this Plan, the following words and phrases shall have the
meanings set forth below. When the defined meaning is intended, the term is
capitalized:

 

1.1.         “Base Salary” means the total amount of base salary payable to a
participant at the salary rate in effect immediately prior to the participant’s
Separation from Service with the Company. Base Salary does not include bonuses,
reimbursed expenses, credits or benefits under any plan of deferred
compensation, to which the Company contributes, or any additional cash
compensation or compensation payable in a form other than cash. 

 

1.2.          “Board of Directors” shall mean the Board of Directors of Maui
Land & Pineapple Company, Inc.

  

1.3.          “Cause” to terminate a participant’s employment shall include any
of the following facts or circumstances:

  

(a)     the participant’s failure to follow a legal order of the Board of
Directors, other than any such failure resulting from the participant’s
Disability, and such failure is not remedied within 30 days after receipt of
written notice;

  

(b)     the participant’s gross or willful misconduct in the performance of
duties that causes or is reasonably likely to cause damage to the Company;

  

(c)     the participant’s conviction of felony or crime involving material
dishonesty or moral turpitude;

 

 
1

--------------------------------------------------------------------------------

 

   

(d)     the participant’s fraud or, other than with respect to a de minimis
amount, personal dishonesty involving the Company’s assets; or

  

(e)     the participant’s unlawful use, including being under the influence, or
possession of illegal drugs on the Company’s premises or while performing the
participant’s duties and responsibilities to the Company.

  

Prior to a termination pursuant to subsection 1.3(c) above, the Company shall
conduct a reasonable investigation to determine, based on the information
reasonably available to the Company, whether Cause for termination exists.

  

1.4.          “Compensation Committee” means the Compensation Committee of the
Board of Directors.

  

1.5.          “Disability” shall mean the absence of a participant from the
participant’s duties to the Company on a full-time basis for a total of 6 months
during any 12-month period because of incapacity due to mental or physical
illness, which determination is made by a physician selected by the Company and
acceptable to the participant or the participant’s legal representative (such
agreement as to acceptability not to be withheld unreasonably). Notwithstanding
the foregoing, a Disability shall not be “incurred” hereunder until, at the
earliest, the last day of the 6th month of such absence and in no event shall
the participant be determined to be Disabled unless such physician determines
that such illness can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

  

1.6.          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

  

1.7.         “General Release” means a full and complete general waiver and
release of all claims that a participant may have against the Company or persons
affiliated with the Company in the form provided by the Company.

  

1.8.        “Good Reason” means a participant’s resignation due to the
occurrence of any of the following conditions which occurs without the
participant’s written consent, provided that the requirements regarding advance
notice and an opportunity to cure set forth below are satisfied:

  

(a)     a material diminution in the authority, duties or responsibilities of
the participant or the supervisor to whom the participant is required to report;

  

(b)     the Company’s material breach of this Plan or the participant’s
employment offer letter or employment agreement (including, without limitation,
the Company’s material failure to provide payments or benefits required under
this Plan or the participant’s employment offer letter or employment agreement);
or

 

 
2

--------------------------------------------------------------------------------

 

   

(c)     the relocation of the participant’s principal office, without his or her
consent, to a location that is in excess of 200 miles from Honolulu, Hawaii.

  

In order for a participant to resign for Good Reason, the participant must
provide written notice to Maui Land & Pineapple Company, Inc. of the existence
of the Good Reason condition within 90 days of the initial existence of such
Good Reason condition. Upon receipt of such notice, Maui Land & Pineapple
Company, Inc. will have 30 days during which it may remedy the Good Reason
condition. If the Good Reason condition is not remedied within such 30-day
period, the participant may resign based on the Good Reason condition specified
in the notice effective no later than 30 days following the expiration of Maui
Land & Pineapple Company, Inc.’s 30-day cure period.  

 

1.9.          “Involuntary Separation from Service” shall have the meaning set
forth in Treasury Regulation 1.409A-1(n).

  

1.10.        “Separation from Service” shall have the meaning set forth in
Treasury Regulation 1.409A-1(h).

  

 

Article 2
Eligibility for Benefits

 

2.1.         Eligibility. As of April 28, 2017, this Plan covers the following
positions – Chairman & Chief Executive Officer, and the Chief Financial Officer
(“CFO”). Additions to the eligibility requirements can be made only by Maui Land
& Pineapple Company, Inc.’s Chief Executive Officer (“CEO”), with the approval
of the Compensation Committee.

  

2.2.         Benefits. If a participant experiences (a) a Separation from
Service as a result of the participant’s death or Disability or (b) an
Involuntary Separation from Service by the Company without Cause or as a result
of the participant’s resignation for Good Reason, the Company shall pay to the
participant the severance benefits described in Section 3.2. Notwithstanding
anything stated herein or in any other plan, program, arrangement or agreement
otherwise, a participant receiving benefits under this Plan shall not be
eligible for severance benefits under any other severance plan, policy or
arrangement sponsored by the Company or any other written agreement by and
between the Company and the participant, including without limitation, any
employment offer letter or employment agreement, whether entered into before or
after this Plan is adopted by the Company.

  

2.3.         Notice of Termination. Any termination of a participant’s
employment by the Company or by the participant (other than termination that
occurs as a result of the participant’s death) shall be communicated by a
written notice to the other party indicating the specific basis for the
termination, referencing the applicable provisions of this Plan, and specifying
a termination date. Any notice of termination submitted by a participant shall
specify a termination date that is at least 30 days following the date of such
notice; provided, however, the Company may, in its sole discretion, change the
termination date to any date following the Company’s receipt of the notice of
termination. Except as set forth below with respect to a termination as a result
of a participant’s Disability, any notice of termination submitted by the
Company may provide for any termination date (e.g., the date the participant
receives the notice of termination, or any date thereafter specified by the
Company in its sole discretion). Any notice of termination submitted by the
Company where the basis for the termination is a participant’s Disability shall
specify a termination date that is 30 days after receipt of such notice by the
participant, and participant’s termination shall be effective as of such date,
provided that, within the 30 days after such receipt, the participant shall not
have returned to the full-time performance of his or her duties. This Section
2.3 shall be construed in a manner consistent with the requirements of the
Americans with Disabilities Act and Hawaii Employment Practices law. The failure
by a participant or the Company to set forth in the notice of termination any
fact or circumstance that contributes to a showing of Cause or Good Reason shall
not waive any right of the participant or the Company or preclude the
participant or the Company from asserting such fact or circumstance in enforcing
the participant’s or the Company’s rights.

 

 
3

--------------------------------------------------------------------------------

 

  

2.4.         Plan Administration. The Compensation Committee, or such other
committee as may be appointed by the Board of Directors from time to time, shall
administer this Plan (the “Plan Administrator”). The Plan Administrator is
responsible for the general administration and management of this Plan and shall
have all powers and duties necessary to fulfill its responsibilities, including,
but not limited to, the discretion to interpret and apply this Plan and to
determine all questions relating to eligibility for benefits. This Plan shall be
interpreted in accordance with its terms and their intended meanings. However,
the Plan Administrator and all plan fiduciaries shall have the discretion to
interpret or construe ambiguous, unclear, or implied (but omitted) terms in any
fashion they deem to be appropriate in their sole discretion, and to make any
findings of fact needed in the administration of this Plan. The validity of any
such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly arbitrary or capricious.

 

Article 3
Severance Benefits

 

3.1.         Termination for Cause or Resignation without Good Reason. If a
participant’s employment is terminated by the Company for Cause, or by
participant without Good Reason, the participant shall not be entitled to any
severance payments or benefits. 

 

3.2.         Termination. 

 

(a)     Termination upon Death or Disability. If a participant experiences a
Separation from Service as a result of such participant’s death or Disability,
such participant (or the participant’s estate) will receive the following
severance payments and benefits from the Company: 

 

    (i)     Severance Pay. The Company will pay the participant at the date of
the participant’s Separation from Service an amount equal to (a) for the CEO,
the CEO’s annual Base Salary multiplied by 100%, and (b) for the CFO, the CFO’s
annual Base Salary multiplied by 75%.

 

 
4

--------------------------------------------------------------------------------

 

  

    (ii)      Incentive Compensation Plan Severance. The Company will pay the
participant at the date of the participant’s Separation from Service in cash or
stock, at the discretion of the participant, an amount equal to (a) for the CEO,
the average of the CEO’s annual incentive compensation and long-term incentive
compensation for the most recently completed two (2) year period multiplied by
100%, and (b) for the CFO, the average of the CFO’s annual incentive
compensation and long-term incentive compensation for the most recently
completed two (2) year period multiplied by 75%.

  

(b) Termination without Cause or Resignation for Good Reason. If a participant
experiences an Involuntary Separation from Service by the Company without Cause
or as a result of the participant’s resignation for Good Reason, the participant
will receive the following severance payments and benefits from the Company:

  

    (i)     Severance Pay. The Company will pay, in separate and distinct equal
installment payments in accordance with the Company’s regular payroll practice
at the time of the participant’s Separation from Service, the participant’s Base
Salary in each case for the period beginning on the date of such Separation from
Service and ending on the earliest to occur of: (1) for the CEO, on the
twenty-four (24) month anniversary of the date of the CEO’s Separation from
Service, (2) for the CFO, on the eighteen (18) month anniversary of the date of
the CFO’s Separation from Service, (3) the first date the participant violates
any restrictive covenant that may be described in his or her employment offer
letter or employment agreement, including, without limitation, any
non-competition, non-solicitation, non-disparagement or confidentiality
covenant, (4) the fifth day following the date of the participant’s termination
in the event the Company has not received by that date a General Release
executed by the participant and the participant’s voluntary waiver of any review
period, or (5) the first date of the participant’s revocation of the General
Release (such period ending on the earliest of such dates, the “Severance
Period”). 

 

    (ii)    Health Insurance. Continued coverage (at the Company’s expense), for
the Severance Period, for the participant and any dependents under the Company
group health plan in which the participant and any dependents were entitled to
participate immediately prior to the Separation from Service, excluding
Exec-U-Care or similar supplemental coverage policies for senior executives. If
the foregoing coverage is not available, and if the participant elects to
continue his or her health insurance coverage (excluding Exec-U-Care or similar
supplemental coverage policies for senior executives) under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), then the Company will pay 100% of
the participant’s monthly premiums due for such COBRA coverage from the first
date on which the participant loses health coverage as an employee of the
Company (with any payments commencing after such date being made retroactively
to such date) through the date the Company has paid for COBRA premiums for a
length of time equal to the Severance Period or, if earlier, the expiration of
the participant’s coverage under COBRA or the date when the participant receives
substantially equivalent health insurance coverage in connection with new
employment or self-employment. 

 

 
5

--------------------------------------------------------------------------------

 

  

    (iii)     Incentive Compensation Plan Severance. The Company will pay, in
separate and distinct equal installment payments over the Severance Period in
accordance with the Company’s regular payroll practice at the time of the
participant’s Separation from Service, in cash or stock, at the discretion of
the participant, an amount equal to (a) for the CEO, the average of the CEO’s
annual incentive compensation and long-term incentive compensation for the most
recently completed two (2) year period multiplied by 200%, and (b) for the CFO,
the average of the CFO’s annual incentive compensation and long-term incentive
compensation for the most recently completed two (2) year period multiplied by
150%.

  

3.3.         Code Section 409A. For purposes of Section 409A of the Internal
Revenue Code of 1986, as amended, the regulations and other guidance there under
and any state law of similar effect (collectively “Section 409A”), each payment
that is paid pursuant to this Plan is hereby designated as a separate payment. 
The parties intend that all payments made or to be made under this Plan comply
with, or are exempt from, the requirements of Section 409A so that none of the
payments or benefits will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
so exempt.  Specifically, any severance payments made in connection with the
participant’s Separation from Service under this Plan and paid on or before the
15th day of the 3rd month following the end of the participant’s first tax year
in which the participant’s Separation from Service occurs or, if later, the 15th
day of the 3rd month following the end of the Company’s first tax year in which
the participant’s Separation from Service occurs, shall be exempt from Section
409A to the maximum extent permitted pursuant to Treasury Regulation Section
1.409A-1(b)(4) and any additional severance provided in connection with the
participant’s Separation from Service under this Plan shall be exempt from
Section 409A to the maximum extent permitted pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) (to the extent it is exempt pursuant to such section
it will in any event be paid no later than the last day of the participant’s 2nd
taxable year following the taxable year in which the participant’s Separation
from Service occurs).  Notwithstanding the foregoing, if any of the payments
provided in connection with the participant’s Separation from Service do not
qualify for any reason to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(4), Treasury Regulation Section
1.409A-1(b)(9)(iii), or any other applicable exemption and the participant is,
at the time of the participant’s Separation from Service, a “specified
employee,” as defined in Treasury Regulation Section 1.409A-1(i), each such
payment will not be made until the first regularly scheduled payroll date of the
7th month after the participant’s Separation from Service and, on such date (or,
if earlier, the date of the participant’s death), the participant will receive
all payments that would have been paid during such period in a single lump sum.
Any lump sum payment of delayed payments pursuant to the preceding sentence
shall be paid with interest to reflect the period of delay, with such interest
to accrue at the prime rate in effect at Citibank, N.A. at the time of the
participant’s Separation from Service. Any remaining payments due under the Plan
shall be paid as otherwise provided herein. The determination of whether the
participant is a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i) as of the time of such Separation from Service shall made by
the Company in accordance with the terms of Section 409A.

 

 
6

--------------------------------------------------------------------------------

 

  

Article 4
Employment Status

 

4.1.        Right to Terminate Employment. This Plan shall not be deemed to
constitute an employment contract between the Company and any participant.
Nothing contained herein shall give any participant the right to be retained in
the employ of the Company or to interfere with the right of the Company to
discharge the participant at any time, nor shall it give the Company the right
to require the participant to remain in its employ or to interfere with the
participant’s right to terminate employment at any time. 

 

4.2.         Status During Benefit Period. Commencing upon the date of the
participant’s Separation from Service, the participant shall cease to be an
employee of the Company for any purpose. The payment of severance benefits under
this Plan shall be payments to a former employee.

 

Article 5
Claims and Review Procedures

 

5.1.         Claims Procedure. Severance benefits will be provided to each
participant in the amount determined hereunder by Maui Land & Pineapple Company,
Inc. If a participant believes he or she has not been provided with the
severance pay benefits to which he or she is entitled under this Plan, then the
participant may file a request for review within 90 days after the date he or
she should have received such benefits according to the Plan. The request for
review must be submitted to the Plan Administrator. The Plan Administrator will
respond to the request for review within 90 days after it is received, setting
forth the reasons for its determination in writing. If the participant’s request
for review is denied, the participant or the participant’s duly authorized
representative may, within 60 days after receiving written notice of such
denial, file a written appeal with the Plan Administrator setting forth the
reasons for disagreeing with the initial determination including any documents
or records which support the participant’s appeal. The Plan Administrator shall
respond to this appeal within 60 days after it is received, setting forth the
reasons for its determination in writing. The participant may review pertinent
Plan documents and his or her employment records, and as part of the written
request for review may submit issues and comments concerning the claim.

 

 
7

--------------------------------------------------------------------------------

 

  

5.2.         Authority. In determining whether to approve or deny any claim or
any appeal from a denied claim, the Plan Administrator shall exercise its
discretionary authority to interpret the Plan and the facts presented with
respect to the claim, and its discretionary authority to determine eligibility
for benefits under the Plan. Any approval or denial shall be final and
conclusive upon all persons.

  

5.3.         Exhaustion of Remedies. Except as required by applicable law, no
action at law or equity shall be brought to recover a benefit under the Plan
unless and until the claimant has: (a) submitted a claim for benefits, (b) been
notified by the Plan Administrator that the benefits (or a portion thereof) are
denied, (c) filed a written request for a review of denial with the Plan
Administrator, and (d) been notified in writing that the denial has been
affirmed.

  

5.4.      Arbitration. Except as otherwise required by applicable law, any
claim, dispute or controversy with respect to any alleged breach or
interpretation of the Plan shall be settled by arbitration in the State of
Hawaii before a single arbitrator. The arbitration shall be governed by the
Federal Arbitration Act (“FAA”) and conducted in accordance with the Arbitration
Rules, Procedures and Protocols of Dispute Prevention and Resolution, Inc.
(“DPR”) or its successor. In the event of any conflict, the FAA shall prevail.
The arbitrator shall be selected in accordance with DPR’s Arbitration Rules,
Procedures and Protocols, provided, however, that the arbitrator may not award
punitive or exemplary damages or attorneys’ fees unless such damages or fees are
expressly allowed by the law under which the claim arises. The award of the
arbitrator shall be final and binding, and judgment upon the award may be
entered in accordance with the FAA, unless such law is not applicable then in
which case in accordance with Hawaii Revised Statutes Chapter 658A, as amended,
in any court having jurisdiction thereof. This procedure shall be the exclusive
means of settling any disputes that may arise under the Plan. All fees and
expenses of the arbitrator and all other expenses of the arbitration, except for
the fees and expenses of each party’s attorneys and witnesses, shall be shared
equally by the parties thereto, unless the claimant establishes to the
satisfaction of the arbitrator that the claimant is financially unable to pay
any of DPR’s fees or costs for conducting the arbitration, in which case the
arbitrator may assess such fees and costs to the Company. Each party shall bear
the fees and costs of its own attorneys and witnesses.

 

Article 6
Information Required by ERISA

 

6.1.         Plan Information. The Plan is administered by Maui Land & Pineapple
Company, Inc. The Plan sponsor’s and Plan Administrator’s name, address,
telephone number, employer identification number and Plan number are as follows:

 

 

Plan Name:   

Maui Land & Pineapple Company, Inc. Executive Severance Plan

 

Plan Sponsor/ 

Maui Land & Pineapple Company, Inc.

 

Administrator:

c/o Compensation Committee

 

 

1100 Alakea Street, Suite 3000 

 

 

Honolulu, Hawaii 96813

 

 

 

  Telephone No.: (808) 534-7777   Employer I.D. No.:  99-0107542   Plan No.: 
xxx   Plan Year:   January 1 through December 31   Effective Date: xxxxxxxxx

   

 
8

--------------------------------------------------------------------------------

 





 



6.2.         Type of Plan. This is an unfunded welfare benefit severance plan.
The Company provides benefits from its general assets. 

 

6.3.         Agent for Service of Legal Process. The name and address of the
person designated as agent for service of legal process is the same as the name
and address of the Plan Administrator.

  

6.4.         Statement of ERISA Rights. Participants in this Plan are entitled
to certain rights and protections under ERISA. ERISA provides that all Plan
participants shall be entitled to:

  

(a)         Examine, without charge, at the Plan Administrator's office, all
Plan documents, including the Plan instrument (which is this document) and
copies of all documents filed by the Plan Administrator with the Department of
Labor.

  

(b)         Copies of all Plan documents and other Plan information may also be
obtained upon written request to the Plan Administrator; provided, however, that
a reasonable charge may be made for copies.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of this Plan. The people who
operate the Plan have a duty to do so prudently and in the interest of Plan
participants and beneficiaries. However, employees and agents of the Company
carrying out their responsibilities with respect to the Plan are acting as
representatives of the Company and not as fiduciaries in their own right. No
one, including a participant’s employer or any other person, may fire a
participant or otherwise discriminate against a participant in any way to
prevent a participant from obtaining benefits or exercising the participant’s
rights under ERISA. If a participant’s claim for benefits is denied in whole or
in part, the participant must receive a written explanation of the reason for
this denial. A participant has the right to have the Plan Administrator review
and reconsider the participant’s claim, as described elsewhere in this document.

 

 
9

--------------------------------------------------------------------------------

 

  

Under ERISA, there are several steps a participant can take to enforce the above
rights. For instance, if a participant requests certain materials required to be
furnished by the Plan and the participant does not receive them within 30 days,
a participant may file suit in federal court. In such a case, the court may
require that the participant be provided with the materials and may fine the
Company up to $100 a day until the participant receives them, unless the
materials were not sent because of reasons beyond the Plan Administrator's
control. If a participant has a claim for benefits which is denied or ignored in
whole or in part, the participant may file suit in a state or federal court. If
a participant is discriminated against for asserting the participant’s rights,
the participant may seek assistance from the United States Department of Labor
or the participant may file suit in federal court. The court will decide who
should pay the court costs and legal fees. If a participant is successful, the
court may order the person the participant has sued to pay these costs and fees.
If a participant loses, the court may order the participant to pay these costs
and fees if, for example, it finds the participant’s claim is frivolous.

 

If any participant has any questions about this Plan, the participant should
contact the Plan Administrator. If any participant has any questions about this
statement or about the participant’s rights under ERISA, the participant should
contact the nearest office of the Labor-Management Services Administration,
United States Department of Labor.

 

6.5.         Plan Administration and Interpretations. Maui Land & Pineapple
Company, Inc. is the named fiduciary, which has the authority to control and
manage the operation and administration of the Plan. Maui Land & Pineapple
Company, Inc. shall make such rules, regulations and computations and shall take
such other actions to administer the Plan as it may deem appropriate. Maui Land
& Pineapple Company, Inc. shall have sole and complete discretion to interpret
and administer the terms of the Plan and to determine eligibility for benefits
and the amount of any such benefits pursuant to the terms of the Plan. In
administering the Plan, Maui Land & Pineapple Company, Inc. shall act in a
nondiscriminatory manner to the extent legally required and shall at all times
discharge its duties with respect to the Plan in accordance with the standards
set forth in Section 404(a)(1) and other applicable sections of ERISA. 

 

6.6.        Limitation of Liability and Indemnification. No member of the Board
of Directors or the Compensation Committee nor any officer or employee of the
Company (each, an “Affected Person”) shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, including any payment made under the Plan. To the fullest extent
permitted by federal and Hawaii law, the Company shall indemnify each Affected
Person who is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit, arbitration or proceeding,
whether civil, criminal, administrative or investigative and whether formal or
informal, by reason of any action taken or failure to act under or in connection
with the Plan, against all expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by such Affected Person in connection with such action, suit, arbitration or
proceeding. The Company shall advance funds to pay for or reimburse the
reasonable expenses and attorneys’ fees incurred by each Affected Person before
final disposition of an action, suit, arbitration or proceeding, provided that
such Affected Person delivers a written affirmation of such Affected Person’s
good faith belief that such Affected Person has met the requisite standard of
conduct for indemnification and delivers a written undertaking to repay such
amount if it is ultimately determined that such Affected person did not meet the
standard of conduct. The indemnification provided for in this section shall be
cumulative and not exclusive, and shall be in addition to any other
indemnification provided by law, under the Company’s Articles of Incorporation
or Bylaws, or by any other agreement. Any repeal, amendment, modification or
termination of this section or the Plan shall not affect the indemnification
provided hereunder for any acts or omissions occurring prior to such repeal,
amendment, modification or termination. The indemnification provided for in this
section shall continue as to any Affected Person who has ceased to be a member
of the Board of Directors or the Compensation Committee, or an officer or an
employee of the Company, and shall inure to the benefit of such Affected
Person’s heirs, personal representatives, executors and administrators.

 

 
10

--------------------------------------------------------------------------------

 

  

Article 7
Amendment and Termination

 

It is intended that the Plan shall continue from year to year, subject to an
annual review by the Board of Directors or the Compensation Committee. However,
the Board of Directors and the Compensation Committee reserves the right to
modify, amend or terminate the Plan at any time; provided, that no amendment or
termination shall be made that would materially and adversely affect the rights
of any participant without his or her consent.

 

Article 8
Miscellaneous

 

8.1.        Benefits Non-Assignable. No right or interest of a participant in
this Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy,
assignments for the benefit of creditors, receiverships, or in any other manner;
provided, however, that this section shall not apply to any transfer by
operation of law as a result solely of mental incompetency nor, following the
death of a participant, to any transfer of any payments or other benefits due
under the Plan to the participant’s heirs, legal representatives, testamentary
trusts, successors and assigns.

  

8.2.        Withholding and Required Deductions. The severance benefits payable
under this Plan are subject to all withholding and any other deductions required
by applicable law.

  

8.3.          Applicable Law. This Plan is a welfare plan subject to ERISA and
it shall be interpreted, administered, and enforced in accordance with that law
and the applicable laws of the State of Hawaii.

 

 
11

--------------------------------------------------------------------------------

 

   

8.4.         Severability. If any provision of this Plan is held invalid or
unenforceable by a court of competent jurisdiction, all remaining provisions
shall continue to be fully effective. 

 

8.5.      Binding Agreement. This Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the participants and
their heirs, executors, administrators and legal representatives. 

 

 

IN WITNESS WHEREOF, Maui Land & Pineapple Company, Inc. has caused this amended
and restated Plan to be executed by its duly authorized officer effective as of
the 28th day of April, 2017.

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Warren H. Haruki

 

 

 

Its Chairman and Chief Executive Officer

 

 

 

 

 

12